Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 8, 10-14, 16, 20, 22, 24 are pending.
Claims 1-6, 8, 10-14, 16, 20, 22, 24 are allowed


Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Ghai), alone or in combination fails to teach, wherein the number of pre-determined textual rule sub-objects include objects included within a particular rule input condition or rule output condition; receive a rule input condition by receiving a selection of a pre-determined textual rule sub-object of the number of pre-determined textual rule sub-objects; receive a rule output condition for a fire control system of a facility; program a fire system rule for the facility based on the rule input condition and the rule output condition; transmit the fire system rule to a fire control panel of the fire control system of the facility; and simulate the fire system rule by causing the fire control panel of the fire control system to execute the fire system rule in the facility in response to a simulation input to the computing device, in combination with other elements of the claim. 



The reason for allowance of claim 11 is that the closest prior art of record (Ghai), alone or in combination fails to teach, receive a rule input condition for a fire control system of a facility by receiving a selection of a pre-determined textual rule sub-object of the number of pre-determined textual rule sub-objects; receive a selection of a fire hardware device associated with the rule input condition; receive a rule output condition for the fire control system of the facility via the textual rule prompt; program a fire system rule for the facility based on the rule input condition and the rule output condition; transmit the fire system rule to a fire control panel of the fire control system of the facility; simulate the fire system rule by causing the fire control panel of the fire control system to execute the fire system rule in the facility in response to a simulation input; and display, via the user interface, an indication of a number of zones in the facility not having programmed fire system rules and a total number of zones in the facility, in combination with other elements of the claim. 

The reason for allowance of claim 16 is that the closest prior art of record (Ghai), alone or in combination fails to teach, computing device, a rule input condition for a fire control system of a facility via the textual rule prompt by receiving a selection of a pre-determined textual rule sub-object of the number of pre-determined textual rule sub-objects; receiving, by the computing device, a selection of a fire hardware device associated with the rule input condition; receiving, by the computing device, a rule output condition for the fire control system of the facility via the textual rule prompt; programming, by the computing device, a fire system rule for the facility based on the rule input condition and the rule output condition; Page 5 of 13FIRE SYSTEM RULE GENERATION Application No. 16/431,052Amendment dated December 20, 2021 Reply to Non-Final Office Action dated November 12, 2021transmitting, by the computing device, the fire system rule to the fire control panel of a fire control system of the facility; simulating, by the computing device, the fire system rule by causing the fire control system to execute the fire system rule in the facility in response to a simulation input to the computing device, in combination with other elements of the claim. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119